IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 450 WAL 2019
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
WAYLYNN MARIE HOWARD,                           :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Was the evidence insufficient to establish, beyond a reasonable doubt, that
      [Petitioner] knowingly endangered the welfare of her daughter when she put
      her in the backseat of a car-for-hire without a seatbelt or restraint system,
      and there was no indicia that the driver was driving unsafely?